Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9015440. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and of U.S. Patent No. 9612750. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and of U.S. Patent No. 9779057. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and of U.S. Patent No. 10769097. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Allowance subject matter
Claims 6, 8-20 are allowable if the above double patenting rejection is addressed.
 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lahtinen et al (hereinafter Lahtinen) US Publication No 20080084725 in view of Robert Conn (hereinafter Conn) US Publication No 20100187665. 

As per claim 1, Lahtinen teaches:
A system comprising: a host interface to communicate with a host device; 
(Paragraphs [0012]-[0013] and [0046] and [0051])
and a distributed array of autonomous memory devices implemented by a plurality of die, the distributed array being configured to communicate with the host device by the host interface, a single die of the plurality of die comprising an individual autonomous memory device of the distributed array, (Paragraphs [0012]-[0013] and [0046] and [0051])
Lahtinen does not explicitly teach routing table enabling the individual autonomous memory device to route a message to the at least one other autonomous memory device, however in analogous art of data communication Conn teaches:
 the individual autonomous memory device comprising a microcontroller to perform computations independently of the host device, the individual autonomous memory device being configured to maintain a routing table for tracking at least one other autonomous memory device of the distributed array, and the routing table enabling the individual autonomous memory device to route a message to the at least one other autonomous memory device.
(Paragraph [0039])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Lahtinen and Conn by incorporating the teaching of Conn into the method of Lahtinen. One having ordinary skill in the art would have found it motivated to use the node structure of Conn into the system of Lahtinen for the purpose of managing intercommunicate between the die pool. 



As per claim 3, Lahtinen and Conn teach:
 	The system of claim 1, wherein the host device is configured to assign a unique static address to each autonomous memory devices of the distributed array.(Paragraphs [0012] and [0046] and [0051])( Lahtinen)

As per claim 4, Lahtinen and Conn teach:
The system of claim 1, wherein the host device is configured to dynamically determine an address of the individual autonomous memory device during an operation of the individual autonomous memory device.(Paragraphs [0012] and [0046] and [0051])( Lahtinen)
As per claim 5, Lahtinen and Conn teach:
 	The system of claim 1, wherein the individual autonomous memory device is further configured to build the routing table using a scan technique to keep track of remaining autonomous memory devices of the distributed array.(Paragraph [0039])(Conn)


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lahtinen and Conn in view of Turullols  et al (hereinafter Turullols  ) US Publication No 20100211742

As per claim 2, Lahtinen and Conn do explicitly teach device operating system, however in analogous art distributed system, Turullols teaches:
 	individual autonomous memory device comprises its own operating system.
(Paragraphs [0005], [0016]-[0017])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Lahtinen and Conn and Turullols by incorporating the teaching of Turullols into the method of Lahtinen and Conn. One having ordinary skill in the art would have found it motivated to use the node structure of Turullols  into the system of Lahtinen and Conn for the purpose of managing operation between processing nodes. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lahtinen and Conn  in view of Garbow et al (hereinafter Garbow) US Publication No. 20080297196. 

As per claim 7, Lahtinen and Conn do not explicitly teach virus detection, however in analogous art of content management, Garbow teaches:
 	execute a search and destroy algorithm simultaneously with one or more other autonomous memory devices of the distributed array to isolate and disable an occurrence of a target virus.
(Paragraphs [0009]-[0012])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Lahtinen and Conn  and Garbow by incorporating the teaching of Garbow into the method of Lahtinen and Conn  . One having ordinary skill in the art would have found it motivated to use the virus detection of Garbow into the system of Lahtinen and Conn  for the purpose of protecting resources against malware activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/2/2022